

117 S1132 IS: Ending Pricey Insulin Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1132IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a cap on out-of-pocket costs for insulin.1.Short titleThis Act may be cited as the Ending Pricey Insulin Act or the EPI Act.2.Capping out-of-pockets cost of insulin(a)Individuals enrolled in certain health plansTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by inserting after section 2729 the following:2729A.Coverage of insulin drugsBeginning with plan year 2022, a group health plan or health insurance issuer offering group or individual health insurance coverage that provides coverage for prescription insulin drugs may not impose any deductible, copayment, coinsurance, or other cost-sharing requirement with respect to such drugs that results in out-of-pocket costs to the enrollee that exceed $50 per prescription for a 30-day supply of covered prescription insulin drugs, regardless of the amount of insulin drugs needed to fill the enrollee's insulin prescriptions..(b)Individuals enrolled in other coverage(1)Medicare, Medicaid, and CHIPThe Secretary of Health and Human Services shall take such administrative action as is necessary to ensure that in no event shall any State plan or waiver under title XIX or XXI of the Social Security Act or prescription drug plan under part D of title XVIII of such Act or MA–PD plan under part C of such title of such Act that provides coverage for prescription insulin drugs impose any deductible, copayment, coinsurance, or other cost-sharing requirement with respect to such drugs that results in out-of-pocket costs to an individual enrolled in such coverage that exceeds $50 per prescription for a 30-day supply of covered prescription insulin drugs, regardless of the amount of insulin drugs needed to fill the enrollee's insulin prescriptions.(2)VeteransThe Secretary of Veterans Affairs shall take such administrative action as is necessary to ensure that prescription insulin drugs written by eligible health care providers for veterans do not impose any deductible, copayment, coinsurance, or other cost-sharing requirement with respect to such drugs that results in out-of-pocket costs to the veteran that exceeds $50 per prescription for a 30-day supply of covered prescription insulin drugs, regardless of the amount of insulin drugs needed to fill the veteran's insulin prescriptions. For purposes of the preceding sentence, the term eligible health care provider means a health care provider under section 1703(c) of title 38, United States Code, or an eligible entity or provider under section 1703A(b) of such title. (3)TRICAREThe Secretary of Defense shall take such administrative action as is necessary to ensure that prescription insulin drugs written by health care providers for enrollees in the TRICARE program under chapter 55 of title 10, United States Code, do not impose any deductible, copayment, coinsurance, or other cost-sharing requirement with respect to such drugs that results in out-of-pocket costs to enrollees that exceeds $50 per prescription for a 30-day supply of covered prescription insulin drugs, regardless of the amount of insulin drugs needed to fill the enrollee's insulin prescriptions. 3.Cap on cash price for insulin for individuals without health insuranceBeginning on January 1, 2022, in the case of an individual who is not enrolled in any public or private health plan, the cash price for a 30-day supply of such individual's prescription insulin drugs, regardless of the amount of insulin drugs needed to fill the individual's insulin prescriptions, shall be not more than $50. 4.Retroactive effectIn the event that this Act is enacted after January 1, 2022—(1)any out-of-pocket cost to an enrollee for insulin in plan year 2022 or a subsequent plan year that is in excess of the amount specified in section 2729A of the Public Health Service Act (as added by section 2) shall be reimbursed by the group health plan or health insurance issuer to the enrollee; (2)any amount paid by an uninsured individual for insulin on or after January 1, 2022, that is in excess of the amount specified in section 3 shall be reimbursed by the insulin manufacturer to the individual; and(3)any amount paid by an enrollee or veteran for insulin on or after January 1, 2022, that is in excess of the amount specified in paragraph (1) (2), or (3), as applicable, of section 2(b) shall be reimbursed by the Secretary of Health and Human Services, the Secretary of Veterans Affairs, or the Secretary of Defense, as applicable, to the enrollee or veteran.